Citation Nr: 1522156	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to January 1976.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following actions:

1.  The AOJ must also ask the Veteran for the names and addresses of all of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for PTSD since June 2013.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of psychological/psychiatric testing, laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  The AOJ must ask the Duke Health System, Human Resources Office for copies of the Veteran's employment records, including, but not limited to, attendance records, reasons for absences, and medical records.  

In addition, the AOJ must ask the Duke Health System, Human Resources Office for official documentation showing the reason(s) the Veteran no longer works as a manager for the PRMO.  Such reasons could include, but are not limited to, voluntary resignation, retirement due to longevity, disability retirement, or involuntary termination for cause.  The AOJ must also ask if the Veteran receives or is entitled to receive benefits from the Duke University Health System in conjunction with the end of his employment.  Such benefits could include, but are not limited to severance pay, standard retirement benefits, or disability retirement benefits.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If any of the foregoing employment records are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  The AOJ must ask the Veteran for copies of any disciplinary reports issued in conjunction with his employment at the Duke University Health System Patient Revenue Management Organization (PRMO).  Such records must include, but are not limited to, those identified by the Veteran's supervisor in December 2012:  a Disciplinary Counseling Notice, dated August 4, 2011 and a Written Warning, dated July 18, 2012.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for psychiatric examination to determine the current severity of his service-connected PTSD.  The examination must be performed by AN EXAMINER WHO HAS NOT SEEN THE VETERAN PREVIOUSLY.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
In determining the severity of the Veteran's PTSD, the examiner must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on his occupational and social impairment rather than solely on the level of disability at the moment of the examination. 

The examiner must reconcile the disparate findings and conclusions on the reports of the VA examinations performed in October 2010 and December 2012 with the findings and conclusions on the reports from the Veteran's private examiners:  L. G., M.A., and A. C. F., M.D., reflecting the Veteran's treatment from March 2010 through April 2011 and E. M. H., M.D., reflecting the Veteran's treatment from March 2012 through June 2013.  The examiner must also consider any additional treatment records generated as a result of this remand.  

The examiner must comment on the functional impairment caused solely by the service-connected disabilities, e.g., occupational and social impairment with reduced reliability and productivity; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

The VA examiner must state how and why he or she reached the opinion(s) they did.  

5.  When the actions in parts 1, 2, 3, and 4 have been completed, the AOJ must schedule the Veteran for a Social and Industrial Survey to determine whether the Veteran is precluded from securing and following a substantially gainful occupation DUE SOLELY TO HIS SERVICE-CONNECTED PTSD.  Consideration must be given not only to the Veteran's disability but his employment history with Blue Cross/Blue Shield and the Duke University Health System, his educational and vocational attainment, and all other factors having a bearing on the issue.  

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to TDIU.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In this regard, the VA evaluator must identify examples of the types of jobs the Veteran could perform.

With respect to any opinion, the VA examiner must state how and why he or she reached the opinion they did. 

6.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and social and industrial surveys and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination or a social and industrial survey, without good cause, may include denial of the claim. 

Should the Veteran fail to report for a scheduled VA examination and/or social and industrial survey, the AOJ must place in the claims folder a copy of the notice informing him of the date, time, and place of the examination and/or social and industrial survey.  If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and also associated with the claims folder.

7.  When the actions requested in parts 1, 2, 3, 4, 5, and, if necessary, 6, have been completed, the AOJ must undertake any other indicated development.  Then the AOJ must readjudicate the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


